AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 SouthernDistrict
                                              __________ Districtof
                                                                  of__________
                                                                     Ohio

                  United States of America                      )                                                 3/1/21
                             v.                                 )
                                                                )      Case No.     3:21MJ73
                         Robert Seale
                                                                )
                                                                )
                                                                )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                2010 - 2018                  in the county of             Montgomery             in the
     Southern          District of           Ohio           , the defendant(s) violated:

            Code Section                                                  Offense Description
18 U.S.C. 641                                Theft of Public Money




         This criminal complaint is based on these facts:
See attached affidavit.




         ✔ Continued on the attached sheet.
         u                                                                                            Digitally signed by
                                                                        Frederick                     Frederick Reier
                                                                                                      Date: 2021.03.01 13:49:02
                                                                        Reier                         -05'00'
                                                                                           Complainant’s signature

                                                                                    Special Agent Frederick Reier
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:    3/1/21
                                                                                              Judge’s signature

City and state:        Dayton, Ohio                                        Sharon L. Ovington
                                                                                            Printed name and title
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 UNITED STATES

 v.                                                            3:21MJ73
                                                     Case No. ____________________
 ROBERT SEALE




               AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Frederick Reier, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application under the Federal Rules of

Criminal Procedure for a warrant to arrest Robert Seale, Date of Birth, xx/xx/1958, SSN xxx-

xx-7027.


       2.      I have been a Special Agent with the Social Security Administration/Office of the

Inspector General (SSA/OIG) since March of 2019. Prior to that, I served as a Special Agent

with the United States Secret Service since May of 2016. As a Special Agent for the SSA/OIG, it

is my duty to investigate and help prevent fraud, waste, and abuse against the Social Security

Administration and all of its programs.


       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
               PROBABLE CAUSE TO BELIEVE A CRIME WAS COMMITTED


          4.      There is probable cause to believe that Robert Seale violated 18 U.S.C. § 641 in

that he withdrew social security benefits meant for deceased SSA payee Deborah Leisten-Seale.1


          5.      Deborah Leisten-Seale (AKA Deborah Leisten), with Social Security Number

xxx-xx-4890, was a recipient of Social Security Title II Funds between 2006 and 2010. Since at

least 2009, the funds were deposited into the JP Morgan Chase Bank account of Robert Seale

with account number xxxxx8071.

          6.      On September 01, 2010, Deborah Leisten-Seale died in Dayton, Ohio. I have

reviewed a copy of the Ohio certificate of death obtained from the SSA/OIG Office of Audit.

The informant is listed as Robert Seale, former husband of the deceased.

          7.      Deborah Leisten-Seale’s Social Security benefits should have ceased when she

died. However, the Social Security Administration remained unaware of her death and

continued to deposit Title II Funds into the above account until November of 2018.



1
    The statute states, in relevant part:
Whoever embezzles, steals, purloins, or knowingly converts to his use or the use of another, or
without authority, sells, conveys or disposes of any record, voucher, money, or thing of value of
the United States or of any department or agency thereof, or any property made or being made
under contract for the United States or any department or agency thereof; or
Whoever receives, conceals, or retains the same with intent to convert it to his use or gain,
knowing it to have been embezzled, stolen, purloined or converted—
Shall be fined under this title or imprisoned not more than ten years, or both . . . .




                                                   2
Between September, 2010 and November, 2018, the SSA paid approximately $154,986 in

benefits after the date of death into the above account.

        8.      I reviewed JP Morgan Chase Bank records for the above account. The records

revealed that Robert Seale is listed as the sole account holder since October, 2009. The records

revealed that Robert Seale has used the benefits, among other deposits, for over the counter

purchases, retail store purchases, telephone bills, utility bills, restaurant purchases, credit card

payments, ATM withdrawals, withdrawal slips, checks, and other personal expenses.


        9.      This theft was detected through an audit by SSA/OIG.


        10.     On June 15, 2020, U.S. Secret Service Special Agent Kim Martinez and I

interviewed Robert Seale at his home. Robert Seale admitted that he had managed Deborah

Leisten-Seale’s benefits before she died and that he had continued to use money after her death.

He admitted he used the money to pay the mortgage of his house, debts, and other expenses. He

admitted he had always intended to pay the money back but was never in a position to do so.

When asked if it would be accurate to say that he knew the money was from social security,

knew that he should not have taken the money, and that he was sorry he did so, Robert Seale

stated with words to the effect that it was accurate.




                                                   3
                                        CONCLUSION


       I respectfully submit that this affidavit supports probable cause to arrest Robert Seale for

1 count of violating 18 U.S.C. § 641, Theft of Public Money.



                                             Frederick Digitally  signed by
                                                          Frederick Reier
                                                          Date: 2021.03.01
                                             Reier
                                             ________________________
                                                          13:52:33 -05'00'
                                             Special Agent Frederick Reier
                                             Social Security / Office of Inspector General



       Subscribed and sworn to before me on March 1, 2021



       _________________________________________
       HON. SHARON L. OVINGTON
       UNITED STATES MAGISTRATE JUDGE




                                                 4
